Title: From Alexander Hamilton to George Gale, 28 September 1794
From: Hamilton, Alexander
To: Gale, George


Treasury DepartmentSeptr. 28th. 1794
Sir
Your two letters of the 25th. are before me.
It will be agreeable to me that you have made and forwarded to Fort Cumberland as many Jacketts and Trowsers as you will be able to get there by the 15th. of October; sending them forward as fast as they are ready. The Jacketts ought to be made of some of the Stuffs of which sailors Jacketts are usually made, and like them without Skirts, but of sufficient length of Body to protect well the Bowells. The Trowsers or rather overalls ought also to be of some strong coarse cheap Woolen Stuff. It will be well to know here early what you think you can accomplish in this particular.
Let them be sent forward addressed to the order of Genl Miller acting Quarter Master General. Inform General Smith of this order.
With great Consideration & esteem   I am Sir   Your Obt. Servt.
AH
P.S. Being about to leave Town for the Westward you will address your future communications respecting the Military supplies to Tench Coxe Esqr.

George Gale Esqr.
